Citation Nr: 1504522	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disease, claimed as ischemic heart disease, to include as aggravated by the service-connected disability of diabetes mellitus type II.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected disability of diabetes mellitus type II.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.  

4.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, with service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision as to service connection for cardiovascular disease, a separate October 2011 rating decision as to service connection for right ear hearing loss, and a March 2012 rating decision as to service connection for erectile dysfunction.  These rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The claim of entitlement to service connection for left ear hearing loss was granted in full by a January 2013 rating decision, and is thus not before the Board.  

The issues of entitlement to service connection for cardiovascular disease, claimed as ischemic heart disease, to include as aggravated by the service-connected disability of diabetes mellitus type II, and entitlement to right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected disability of diabetes mellitus.  

2. In a June 1991 decision, the Board of Veterans' Appeals (Board) denied a claim for service connection for bilateral defective hearing; the decision was not appealed, not did the Veteran file a motion for reconsideration of the Board's decision.  

3.  Reopening of the claim for service connection for bilateral hearing loss was denied by the RO in a February 2006 rating decision; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

4.  Evidence received since the unappealed February 2006 rating decision which denied service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is caused by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.102, 3.310 (2014). 

2.  A June 1991 Board decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1990); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  

3.  A February 2006 RO decision that denied a claim to reopen a claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

4.  The evidence added to the record since the February 2006 rating decision is new and material; the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim for service connection for erectile dysfunction as secondary to diabetes mellitus, and the claim to reopen the matter of entitlement to service connection for right ear hearing loss.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

Service connection for bilateral hearing loss was initially denied by a September 1990 rating decision, which the Veteran appealed.  This appeal resulted in a June 1991 Board decision denying the claim on the grounds that the Veteran's hearing was within normal limits upon separation from service, and there was no nexus between the Veteran's hearing loss and service.  That decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1990); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  

The Veteran's claim to reopen a claim for service connection for bilateral hearing loss was denied in a February 2006 RO decision on the grounds that VA had not received new and material evidence.  There was no appeal filed for the decision, nor was any new and material evidence received within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Although the RO found that new and material evidence had been received to reopen the Veteran's claim in a January 2013 statement of the case (SOC), RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Since the last final denial, VA has received a new examination report finding that the Veteran's left ear hearing loss was at least as likely as not caused by service because the Veteran's service treatment records (STRs) demonstrated a significant threshold change between enlistment and separation.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).

On review, the Board finds that it has received new and material evidence.  The record now contains evidence that a threshold change between the Veteran's hearing upon entrance into service and separation from service indicated that the Veteran's left ear hearing loss was at least as likely as not caused by service.  As the Veteran's STRs also indicate a threshold change between entrance and separation for the Veteran's right ear, this information relates to unestablished facts necessary to substantiate the claim at issue, and raises a reasonable possibility of establishing the claim.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303. 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Erectile Dysfunction

The Veteran contends that his erectile dysfunction was caused by his service-connected diabetes mellitus.  A VA examination was conducted in January 2012.  The examiner noted erectile dysfunction as a condition that is at least as likely as not due to diabetes mellitus, and consequently filled out a disability benefits questionnaire (DBQ) as to male reproductive system conditions.  In this DBQ, the examiner noted that the etiology of the Veteran's erectile dysfunction was "HTN, HLD, DM," and that the Veteran's erectile dysfunction is at least as likely as not attributable to one of these diagnoses.  DM is a common abbreviation for diabetes mellitus.  The examiner went on to note, puzzlingly, that the Veteran's erectile dysfunction is as likely as not attributable to ED, which is an abbreviation for erectile dysfunction.  Finally, the examiner concluded that as the Veteran was unable to give a real estimate of the onset of his erectile dysfunction, the examiner could not give an opinion regarding its relationship to diabetes without resorting to some degree of speculation.  

The Board recognizes that this examination is confusing and contradictory.  However, in determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the examiner stated that he was unable to provide the requested opinion without resorting to speculation, he also noted in the diabetes mellitus portion of the examination that the Veteran's erectile dysfunction is at least as likely as not due to diabetes mellitus, and listed diabetes mellitus as one of several conditions listed as the etiology of the Veteran's erectile dysfunction.  Therefore, the evidence is at least in equipoise, and service connection for erectile dysfunction as secondary to diabetes mellitus is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for erectile dysfunction, as caused by service-connected diabetes mellitus, is granted.  


REMAND

In the Veteran's Form 9, he suggested that his heart disease was aggravated by his service-connected diabetes mellitus.  This theory of secondary service connection was not addressed in the September 2011 DBQ.  Therefore, the Veteran's claim must be remanded for an addendum opinion discussing the possibility that the Veteran has a cardiac disability that is related to or aggravated by the Veteran's service-connected diabetes mellitus.  

A January 2012 VA audiological examination was conducted, with a supplemental opinion as to the etiology of the Veteran's hearing loss in November 2012.  In the November 2012 opinion, the examiner indicated that private medical records were not reviewed, in spite of the existence of relevant private treatment records in March 1978, May 1990, and June 2011.  The examiner opined that the Veteran's right ear hearing loss is not caused by or a result of military service.  As rationale, the examiner explained that the Veteran's hearing sensitivity thresholds were within normal limits bilaterally at entrance in January 1967, and upon exit in March 1969 the Veteran's hearing sensitivity thresholds were within normal limits with the exception of a mild high frequency hearing loss bilaterally.  The examiner appropriately converted the entrance examination results to the ISO standard in order to compare them with the separation examination results, and noted that there was a significant threshold shift noted at 4000 Hertz in the left ear, but that there was no significant threshold shift noted in the right ear.  

This opinion is inadequate.  The examiner has not provided any explanation for why the lack of significant threshold shift in the right ear means that the Veteran's current hearing loss is not related to noise exposure during service, nor has the examiner discussed why the Veteran's left ear was affected by service but not his right.  Moreover, the examiner indicated that all of the relevant treatment records had not been reviewed.  Because the examiner's rationale consists of nothing more than data and conclusions, it is inadequate and must be expanded upon remand.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 304 (2008) (A medical opinion that includes only data and conclusions is accorded no weight).  

As the file is being returned, it should be updated to include VA treatment records compiled since September 26, 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in St. Louis, Missouri and all associated outpatient clinics, including the Jefferson Barracks Division and John Cochran Division, and obtain all records of VA treatment of the Veteran since September 26, 2012.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Issue a VCAA notice letter explaining the criteria for service connection secondary to another service-connected disability, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); and any other applicable legal precedent.      

3.  Once all of the above has been accomplished, forward the Veteran's entire claims file to an appropriate medical clinician for an addendum opinion.  Following a review of the claims file, the clinician should provide an opinion as to the following:

(a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any cardiovascular disease, to include cardiac myopathy or atrial fibrillation, that is related to active duty service, to include exposure to herbicides;

(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any cardiovascular disease, to include cardiac myopathy or atrial fibrillation, that is caused or aggravated by the Veteran's service-connected diabetes mellitus.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

The clinician must provide a complete rationale for his or her opinion.  If the clinician determines that the requested opinions cannot be rendered without additional clinical examination, then a new examination should be scheduled.  

4.  Thereafter, forward the claims file to the writer of the November 2012 opinion, or an appropriate substitute if unavailable.  The clinician is to review the entire claims file, including relevant private audiological records from March 1978, May 1990, and June 2011.  The clinician must indicate in the opinion that he or she has reviewed these records.

Following review of the claims file, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss is related to active duty service.  The clinician is asked to specifically address the mild hearing loss indicated in the March 1969 separation examination, and the 10-decibel threshold shift at 4000 Hertz between induction and separation.  If the clinician finds that the right ear hearing loss is not caused by service, he or she is asked to discuss why the right ear is not affected when the left ear is.  

The opinion must contain a complete rationale as a matter of medical probability, based on the opinion writer's clinical experience, medical expertise, and established medical principles.  The opinion may not consist solely of data and conclusions.  If the clinician determines that the requested opinions cannot be rendered without additional clinical examination, then a new examination should be scheduled.  
 
5.  Once all of the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


